DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/06/2022 has been entered.  The amended specification is entered.  Claims 1-17 and 19-20 are pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by OOKUBO et al. (WO 2007105742 A1).
Regarding claims 1 and 3-4, OOKUBO et al. discloses a rotary hammer (101, figs. 3-4) adapted to impart axial impacts to a tool bit (in tool holder 15 line 14-line 30, page 8), the rotary hammer comprising: a housing (20); a motor (21) supported by the housing; a gearcase (40); a spindle (44) housed in the gearcase (40) and coupled to the motor for receiving torque from the motor  (pages 9-10), causing the spindle (44) to rotate; a reciprocating impact mechanism (52) operable to create a variable pressure air spring (54) within the spindle, the impact mechanism including a striker (53) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring (54), the striker imparting axial impacts to the tool bit (pages 9-10);  and 
a vibration damping mechanism (133) including a base (134) on the gearcase (40), a counterweight (136) circumscribing an exterior of the base (134), a first spring (135) arranged between the base (134) and the counterweight (136) and defining a first biasing axis that is parallel to the reciprocation axis, the first spring (135) biasing the counterweight (136) away from the base in a first direction, and 
a second spring (135) arranged between the base (134) and the counterweight (136) and arranged along the first biasing axis, the second spring (135) biasing the counterweight away from the base in a second direction that is opposite the first direction, 
wherein the counterweight (136) is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism (page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36), and wherein the first and second springs (135) bias the counterweight toward a neutral position when the motor is deactivated (the weight will come to rest and be in neutral position when motor is deactivated, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36), 
wherein the counterweight has a rectangular shape (fig. 4) and/or a gearcase cover (40A/40B) coupled to the gearcase (40) and covering the vibration damping mechanism (133, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36 and gearcase cover 40).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as obvious over Schlesak et al. (US 20120279741 A1) in view of Iio (US 20120118598 A1) and further in view of Kuhnle et al.  (US 20120318551 A1).
Regarding claims 5-7, Schlesak et al. discloses rotary hammer (1) adapted to impart axial impacts to a tool bit, the rotary hammer comprising: a housing (1, figs. 1 and 5); a motor (20) supported by the housing [0004, 0041-0044]; a gearcase (23); a spindle (12) housed in the gearcase and coupled to the motor (via 10/21/22/23) for receiving torque from the motor, causing the spindle to rotate [0041-0044]; a reciprocating impact mechanism (3) operable to create a variable pressure air spring within the spindle (12, figs. 1 and 5), the impact mechanism including a striker (121) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit ([0041-0044] figs. 1 and 5); and 
a vibration damping mechanism (fig. 1) including a base (58 or 90) on the gearcase (23), a first counterweight (90 and/or 56), a second counterweight (51) arranged on a side of the base that is opposite the first counterweight, a first spring (521) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base (58 or 90), and a second spring (522) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base ([0045-0028], figs. 3-4), 
wherein the first and second counterweights (90/56, 51) are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated ([0045-0050, 0066-0081], figs. 1 and 5-7). Schlesak et al. also discloses in fig. 5 base 55/58 has two masses 511, 512 coupled to each other via magnetorheological liquid 57 and biased via springs 522/521 to change the dampening [0068].
Schlesak et al. states: “there are a plurality of springs 52, 521-524 and/or masses 51, 511, 512 connected to one another, are the vibration-relevant characteristics .omega..sub.0, 51, k.sub.F, 112-115, 106, 52 which result from the plurality of springs 52, 521-524 and/or masses 51, 511, 512 being connected in series and/or in parallel [0045]… magnetorheological liquid 57 results in the second mass element 512 being coupled to the first mass element 511 [0068] … mass elements such that the mass elements 511, 512 are coupled by means of a bolt, which engages in retaining openings in the mass elements 511, 512” [0071]
Schlesak et al. fails to explicitly disclose the first counterweight and the second counterweight\ are coupled to the first counterweight by a separate coupling member having a first bar and a second bar and wherein the vibration damping mechanism further comprises: a third spring arranged between the base and the first counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the first counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated.
Kuhnle et al. teaches a rotary hammer (10a) having a vibration damping mechanism (12a/b/c) including a base (36a/64a or 70b) on the gearcase, a counterweight (16/a/b/c), coupled on a separate coupling member having a first bar and a second bar (72b/90c/92c) a first spring (14a/14b/14c) arranged between the base and the counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the spring(s) biasing the first counterweight away from the base, and a second spring (14a/14b/14c) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base (figs. 1-12), wherein the counterweight is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the counterweight toward a neutral position when the motor is deactivated ([0029-0031], figs. 1-7). Kuhnle et al. also teaches having four springs (14c) wherein the third spring arranged between the base and the first counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the first counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated, [0046-0047] fig. 11).
Iio teaches an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a vibration dampening mechanism (151) including: base (152) with front and rear plates (161, 162) in a weight container (152) of the gear housing (107); a vibration reducing weight (153) on a first bar and a second bar (157), a first biasing spring (155) arranged between the front plate (161) and vibration reducing weight (153) and defining a first biasing axis that is parallel to the reciprocation axis, the first biasing spring (155) biasing the vibration counter/reducing weight (153) away from the front plate (161) in a first direction; and a second biasing spring (155) arranged between the rear plate (162) and the vibration counter/reducing weight (153) and arranged along the first biasing axis, the second biasing spring (155) away from the rear plate (162) in a second direction that is opposite the first direction, wherein the vibration reducing weight (153) is movable for reciprocation along the first biasing axis out of phase with the striking mechanism (115), and wherein the first biasing spring (155) biases the vibration reducing weight (153) towards the second biasing spring (155) and the second biasing spring (155) biases the vibration reducing weight (153) towards the first biasing spring (155), such that the vibration reducing weight (153) is biased toward a neutral position when the driving motor (111) is deactivated ([00I8-0022], [0027-0035] and figures 1-4). Iio also teaches having a third spring (155) arranged between the base (152/161/162) and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated ([0030-0031], figs. 1-3).
Given the suggestion and teachings of Schlesak et al. to have a vibration mechanisms with a plurality of springs and masses/weights arranged in series or parallel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first counterweight and the second counterweight\ are coupled to the first counterweight by a separate coupling member having a first bar and a second bar and wherein the vibration damping mechanism further comprises: a third spring arranged between the base and the first counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the first counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated for reducing vibrations and distributing the vibrations to more springs/weights to reduce vibrations as taught by Kuhnle et al. and Iio.
Regarding claims 8-9, Kuhnle et al. teaches having first and second bars (92c) are laterally outboard first, second, third, and fourth springs (14c, [0045-0047], figs. 11-12) or having first and second bars (76b, fig. 8) laterally inboard first, second, third, and fourth springs (14b [0042-0044], figs. 8-9). Iio also teaches having four springs (155) laterally inboard from (153a) which couples to rods (157).
Regarding claims 9-10, Kuhnle et al. teaches having first and second bars (92c) are laterally outboard first, second, third, and fourth springs (14c, [0045-0047], figs. 11-12) or having first and second bars (76b, fig. 8) laterally inboard first, second, third, and fourth springs (14b [0042-0044], figs. 8-9) and Kuhnle et al. teaches a first counterweight (32a) includes a first post (72a) to receive the first spring (14a) and a second counterweight (32a) includes a second post (72a) to receive the second spring (14a), and wherein the first counterweight includes a third post (72a or 36a) to receive the third spring (14a, fig. 5) and teaches having a second counterweight (824b or 82b) includes a fourth post (76b) to receive a fourth spring (14b).

Claim(s) 2, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over OOKUBO et al. (WO 2007105742 A1) in view of Hahn (US 20060289185 A1) and further in view of Hahn (US 20090236111 A1).
Regarding claim 11, OOKUBO et al. discloses a rotary hammer (101, figs. 3-4) adapted to impart axial impacts to a tool bit (in tool holder 15 line 14-line 30, page 8), the rotary hammer comprising: a housing (20); a motor (21) supported by the housing; a gearcase (40); a spindle (44) housed in the gearcase (40) and coupled to the motor for receiving torque from the motor  (pages 9-10), causing the spindle (44) to rotate; a reciprocating impact mechanism (52) operable to create a variable pressure air spring (54) within the spindle, the impact mechanism including a striker (53) received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring (54), the striker imparting axial impacts to the tool bit (pages 9-10);  and 
a vibration damping mechanism (133) including a base (134) on the gearcase (40), a counterweight (136) circumscribing an exterior of the base (134), wherein the vibration damping mechanism is located in an interior of the gearcase (figs. 1-4).
a first spring (135) arranged between the base (134) and the counterweight (136) and defining a first biasing axis that is parallel to the reciprocation axis, the first spring (135) biasing the counterweight (136) away from the base in a first direction, and 
a second spring (135) arranged between the base (134) and the counterweight (136) and arranged along the first biasing axis on second side of the counterweight, the second spring (135) biasing the counterweight away from the base in a second direction that is opposite the first direction, 
wherein the counterweight (136) is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism (page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36), and wherein the first and second springs (135) bias the counterweight toward a neutral position when the motor is deactivated (the weight will come to rest and be in neutral position when motor is deactivated, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36), 
wherein the counterweight has a rectangular shape (fig. 4) and/or a gearcase cover (40A/40B) coupled to the gearcase (40) and covering the vibration damping mechanism (133, page 13 line 17-page 14 line 21, figs. 3-4 and see pages 5-12, figs. 1-2 central vibrating dampener mechanism with counterweight 36 and gearcase cover 40);
OOKUBO et al. fails to disclose the counterweight with a curvilinear portion, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates.
Hahn’185 teaches a similar rotary hammer (fig. 1) adapted to impart axial impacts to a tool bit (in tool holder 6 [0035]), the rotary hammer comprising: a housing (2); a motor supported by the housing [0035]; a spindle coupled to the motor for receiving torque from the motor [0035-0037], causing the spindle to rotate; a reciprocating impact mechanism (hammer mechanism- piston, ram, and striker) operable to create a variable pressure air spring within the spindle [0035], the impact mechanism including a striker [0002-0004, 0037, 0039, 0041-0043] received within the spindle for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit [0035-0037]; 
a vibration damping mechanism (20/50) including a counterweight with a curvilinear portion (figs. 2-8, and 18) a first spring (22/62) arranged on a first side of the counterweight and defining a first biasing axis, and a second spring (22/62) arranged along the first biasing axis on a second side of the counterweight ([0038-0058], figs. 1-18); and a gearcase (10 having crank/hammer mechanism [0003, 0035, 0037]) in which the spindle is housed, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates, wherein the counterweight is movable for reciprocation along the mating curvilinear portion of the gearcase and along the first biasing axis out of phase with the reciprocation mechanism ([0039 and 0055], figs. 1-18), wherein the first spring biases the counterweight towards the second spring and the second spring biases the counterweight towards the first spring, such that the counterweight is biased toward a neutral position when the motor is deactivated (the weight will come to rest and be in natural position when motor is deactivated, [0038-0058], figs. 1-18).
Hahn 111 also teaches a similar rotary hammer (figs. 1 and 4) having a spindle (16) coupled to a motor (10) for receiving torque from the motor, causing the spindle to rotate ([0026-0027], figs. 1-2); a reciprocating impact mechanism (36/34) operable to create a variable pressure air spring (38) within a cylinder (24), the impact mechanism including a striker (40) received within the cylinder for reciprocation along a reciprocation axis in response to the pressure of the air spring, the striker imparting axial impacts to the tool bit and a gearcase (2/4) in which the spindle is housed ([0027-0030], figs. 1-2) and a similar vibration damping mechanism (2/82) including a counterweight (44) with springs (72/76/78) on two sides of the counter weight (on different sides of center 80 and spring 72 is on the distal side closer to chuck 4) to bias the counterweight  (44, [0039-0045], figs. 1-4) with the counterweight with having a curvilinear portion, the body, having gearcase inside (figs. 2-4), having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates (44 pivots and rotates around the curvilinear mating body 2 (fig. 3) for having handle 8 freely rotate about the pegs 54 and for vibration damping ([0037-0044], figs. 3-4).
Given the suggestion and teachings of OOKUBO et al. to have a vibration mechanisms with curvilinear mating surfaces in the interior of the rotary hammer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify OOKUBO et al.’s counterweight with a curvilinear portion, the gearcase having a mating curvilinear portion along which the curvilinear portion of the counterweight reciprocates for having more compact design, internal vibration dampening around motor members and/or improved handle/body movement as taught by Hahn ‘185 and Hanh 111.
Regarding claims 2 and 12-17, OOKUBO et al. discloses the vibration damping mechanism is arranged inside the motor housing (figs. 1-4) and Hahn’185 and Hahn’111 teaches vibration damping mechanism is arranged outside the gearcase and teach the motor housing has a gear case and teaches discloses the curvilinear portion of the counterweight is concave and the mating curvilinear portion of the gearcase is convex.
Hanh 111 teaches the vibration damping mechanism further comprises a third spring (72/76/78) arranged on the first side off the counterweight along a second biasing axis that is parallel to the first biasing axis wherein the vibration damping mechanism further comprises a fourth spring (84) arranged on the second side of the counterweight along the second biasing axis, the third spring biasing the counterweight toward the fourth spring and the fourth spring biasing the counterweight toward the third spring, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated ([0037-0044], figs. 3-4) wherein the counterweight includes a first wing and a second wing (at 46, fig. 4), the first and second wings extending in opposite directions from each other and in a direction perpendicular to the first and second biasing axes, and wherein the first spring is arranged between a first spring seat on the gearcase and the first wing, the second spring is arranged between a second spring seat on the gearcase and the first wing, the third spring is arranged between a third spring seat on the gearcase and the second wing, and the fourth spring is arranged between a fourth spring seat on the gearcase and the second wing ([0037-0044], figs. 3-4) a gearcase cover on the gearcase (2/4), wherein the vibration damping mechanism is arranged on the gearcase cover, wherein the vibration damping mechanism is located inside the gearcase ([0037-0044], figs. 3-4).
Hahn’185 also teaches the vibration damping mechanism further comprising a third spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring (22/62) biasing the counterweight away from the base in the first direction, and a fourth spring (22/62-four springs on each side of counterweight 20/50) arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated (22/62-four springs on each side of counterweight 20/50, springs bias the counterweight toward a neutral position when the motor is deactivated because they will come to rest and be in natural position when motor is deactivated).
Regarding claims 19-20, Hahn’185 teaches the vibration damping mechanism includes a rail (18/52) and the counterweight (20/50) includes a mating edge (64/70/68) that slides along the rail in response to the striker reciprocating along the reciprocation axis (figs. 1-19) wherein the counterweight defines a bore extending through the counterweight, wherein the vibration damping mechanism includes a rod extending through the bore, and wherein in response to the striker reciprocating along the reciprocation axis, the counterweight reciprocates along the rod ([0053-0058], figs. 8-19).

Claim 2, is rejected under 35 U.S.C. 103 as obvious over OOKUBO et al. (WO 2007105742 A1) in view of Iio (US 20120118598 A1) and further in view of Kuhnle et al.  (US 20120318551 A1).
Regarding claim 2, OOKUBO et al. discloses the vibration damping mechanism is arranged inside the motor housing (figs. 1-4) with a weight biased by springs (135).  OOKUBO et al. fails to disclose having a third spring arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base in the first direction, and a fourth spring arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated.
Kuhnle et al. teaches a rotary hammer (10a) having a vibration damping mechanism (12a/b/c) including a base (36a/64a or 70b) on the gearcase, a counterweight (16/a/b/c), coupled on a separate coupling member having a first bar and a second bar (72b/90c/92c) a first spring (14a/14b/14c) arranged between the base and the counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the spring(s) biasing the first counterweight away from the base, and a second spring (14a/14b/14c) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base (figs. 1-12), wherein the counterweight is movable for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the counterweight toward a neutral position when the motor is deactivated ([0029-0031], figs. 1-7). Kuhnle et al. also teaches having four springs (14c) wherein the third spring arranged between the base and the first counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the first counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated, [0046-0047] fig. 11).
Iio teaches an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a vibration dampening mechanism (151) including: base (152) with front and rear plates (161, 162) in a weight container (152) of the gear housing (107); a vibration reducing weight (153) on a first bar and a second bar (157), a first biasing spring (155) arranged between the front plate (161) and vibration reducing weight (153) and defining a first biasing axis that is parallel to the reciprocation axis, the first biasing spring (155) biasing the vibration counter/reducing weight (153) away from the front plate (161) in a first direction; and a second biasing spring (155) arranged between the rear plate (162) and the vibration counter/reducing weight (153) and arranged along the first biasing axis, the second biasing spring (155) away from the rear plate (162) in a second direction that is opposite the first direction, wherein the vibration reducing weight (153) is movable for reciprocation along the first biasing axis out of phase with the striking mechanism (115), and wherein the first biasing spring (155) biases the vibration reducing weight (153) towards the second biasing spring (155) and the second biasing spring (155) biases the vibration reducing weight (153) towards the first biasing spring (155), such that the vibration reducing weight (153) is biased toward a neutral position when the driving motor (111) is deactivated ([00I8-0022], [0027-0035] and figures 1-4). Iio also teaches having a third spring (155) arranged between the base (152/161/162) and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base, and a fourth spring arranged between the base and the second counterweight and arranged along the second biasing axis, and wherein the third and fourth springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated ([0030-0031], figs. 1-3).
Given the suggestion and teachings of OOKUBO et al. to have a vibration mechanisms with curvilinear mating surfaces in the interior of the rotary hammer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify OOKUBO et al.’s dampeing mechanism with having a third spring arranged between the base and the counterweight and defining a second biasing axis that is parallel to the first biasing axis, the third spring biasing the counterweight away from the base in the first direction, and a fourth spring arranged between the base and the counterweight and along the second biasing axis, the third spring biasing the counterweight away from the base in the second direction, and wherein the third and fourth springs bias the counterweight toward a neutral position when the motor is deactivated for reducing vibrations and distributing the vibrations to more springs/weights to reduce vibrations as taught by Kuhnle et al. and Iio.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific arrangement of the base with the counterweight, i.e. coaxially, fixed, and etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Attorney argues OOKUBO et al. fails to disclose springs 135 are not arranged between the support member 134 and the counterweight 136. As shown in fig. 3 of OOKUBO et al. base 134 has a flange at the end connecting to weight casing 30A (page 14, lines 1-8, fig. 3) in which spring 135 is between the end flange and the counterweight (136) and the springs are also coaxially arranged on the support member 134.   Attorney also argues that the springs (135) do not bias the counterweight (136) away from the base (134) and bias the counterweight for oscillatory movement along the support member 134. Examiner contends that the springs do bias the counter weight away from the center closer to the ends of the counterweight, thus away.  
Moreover, applicant’s springs bias applicant’s counterweight for oscillatory movement along the base as well since the counterweight remains circumscribing the base.  If applicant’s counterweight circumscribing the base is biased away from the base then it is biased away from the center same as the prior art of OOKUBO et al.  How is applicant’s counterweight biased away from the base?  It appears both the prior art and applicant’s counterweight always circumscribe the base and are never fully “away”.  Examiner suggest providing more structural details of the base (i.e. fixed, shape, and etc.) and how the counterweight is biased about the counterweight (i.e. both move together? one move relative to the other? and etc.). Schlesak et al. discloses a counterweights (90/56, 51) that moves relative to the base  (58 or 90) via springs (521/522).  Also, in claim 5 the phrase “second counterweight coupled to the first counterweight by a separate coupling member” lacks a particular mechanism or structure that is a “separate coupling member”.  What is the coupling member separated from?  There is no prior recitation regarding “coupling” or anything recited for there to be a “separate coupling member”.  Are they coupled together with some separation (gap) between them?  The term “separate” provides a broad interpretation of how the counterweights are coupled.  Examiner suggests reciting the counterweights are coupled via bars as recited in applicant’s specification or at least consider expanding on “separate” with some recitation that they are connected with a tow or plurality of connecting members/bars.
Since the claim only recites “base on the gearcase” and the springs bias a counterweight “away from the base” and are “arranged on a side of the base” then any spring/biasing member that is on one side of the base that moves/biases the counterweight relative to the base including the base moving during the counterweight being biased away.  Examiner suggest reciting that the base is fixed or stationary or as recited in the specification “integrally formed with the gearcase”  on the gearcase and structurally how the counterweight cooperates with the base and  also how the springs are cooperating with counterweight and base.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 1845825 – a base (b) on a drill (A) counterweight (6) circumscribing an exterior of the base (b), a first spring (13) arranged between the base (b) and the counterweight (6) and defining a first biasing axis that is parallel to a reciprocation axis, the first spring (13) biasing the counterweight (6) away from the base in a first direction, and 
a second spring (14) arranged between the base (b) and the counterweight (6) and arranged along the first biasing axis, the second spring (14) biasing the counterweight away from the base in a second direction that is opposite the first direction, col. 2, lines 53-83, figs. 1-3). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731